DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The issue here lies with the dependency. The Applicant has stated that claim 29 depends from claim 1. However, it does not appear that the limitations of claim 29 would further limit claim 1, and furthermore, claims 2 and claim 29 are similar. The examiner believes that the Applicant intended for claim 29 to depend from independent claim 25, however, this cannot be ascertained at this time. As claims 30-31 fail to clarify this issue, these claims must likewise be rejected under 25 USC 112 second paragraph.
Allowable Subject Matter
Claims 1-28 and 32-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 1, 14 and 25 (the independent claims of the instant application, of which claim 1 is broadest in scope), though US Patent Application Publication Numbers 20220211890, 20220176336, 20210299316, 20200331775 and 20100206787 all teach some of the limitations of the independent claims, these references fail to teach the claimed requirements of the safety assembly as laid out in the independent claims. Claims 2-13, 15-24, 26-28 and 32-36 are allowed by virtue of their dependency on the allowed claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881